United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 4, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 02-20456
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

ENRIQUE GARCES-CARMONA

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-661-1
                      --------------------

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Enrique Garces-Carmona (Garces) appeals his sentence

following his guilty-plea conviction for aiding and abetting the

transportation of illegal aliens.    He argues that the district

court erred by denying his motion to present a witness at the

sentencing hearing and by denying a two-level downward adjustment

for acceptance of responsibility.

     Prior to sentencing, Garces’ counsel was allowed to question

the witness he sought to question at sentencing.    His counsel


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-20456
                                  -2-

admitted at sentencing that the witness had provided the same

information given to the probation officer.    This witness was not

the only person who provided information regarding Garces’

relevant conduct, and Garces has not argued that this witness

would have provided further relevant testimony at the sentencing

hearing.   Thus, the district court did not abuse its discretion

in denying the motion.   See United States v. Henderson, 19 F.3d

917, 927 (5th Cir. 1994).

     Garces denied having sexually assaulted aliens who had not

paid their smuggling fees.    The district court determined that

Garces had engaged in such conduct and did not clearly err in

denying an adjustment for acceptance of responsibility.    See

United States v. Cabrera, 288 F.3d 163, 175-77 (5th Cir. 2002).

     AFFIRMED.